Citation Nr: 1600918	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In this respect, within the one-year period from notification of the August 2009 rating decision, wherein the Veteran's claim for a compensable rating for hearing loss was denied, VA received a statement from the Veteran in June 2010.  See Report of General Information dated June 2010.  The Veteran requested a higher rating for hearing loss.  The Board liberally construes this statement as a timely notice of disagreement with the August 2009 rating decision.  38 C.F.R. § 20.201.  Accordingly, the August 2009 rating decision is the rating decision on appeal.  

In addition, the Board reviewed the claims folder, but did not locate a substantive appeal regarding the issue of entitlement to a compensable rating for bilateral hearing loss.  The Board recognizes the VA regulations pertaining to the appellate process and the perfection of an appeal, to include 38 C.F.R. §§ 20.200 - 202 and 20.300 - 302.  However, the Board accepts appellate jurisdiction of the issue of entitlement to a compensable rating for bilateral hearing loss.  Under these circumstances, the Veteran was justified in his reliance on communications from VA, to include a May 2015 letter from the Board accepting appellate status of the issue.  See e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  As such, the Board will consider the issue.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected bilateral hearing loss renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 informal hearing presentation, the Veteran's representative stated that the Veteran's hearing worsened since his last VA examination in August 2010.  A new VA examination is required to determine the current nature and severity of the Veteran's service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, on remand, updated VA medical treatment records must be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, a May 2014 rating decision denied the Veteran's petition to reopen a claim of service connection for a seizure disorder and denied service connection for PTSD.  Historically, a November 2004 rating decision denied service connection for a seizure disorder and denied service connection for dysthymic disorder with anxiety disorder (psychiatric disorders distinctly other than PTSD).  A timely notice of disagreement with respect to the denials by the May 2014 rating decision was received by VA in February 2015.  38 C.F.R. § 20.201 (2015); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A Statement of the Case has not been issued concerning whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder, nor for the issue of entitlement to service connection for PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case must be issued and the Veteran must be advised that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the May 2014 rating decision and notice of disagreement therewith received in February 2015, as to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder and entitlement to service connection for PTSD.  Notify the Veteran that to vest the Board with jurisdiction over the issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the issue(s) to the Board for appellate review.

2.  Request updated VA medical treatment records.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

Report all manifestations and symptoms of the Veteran's service-connected bilateral hearing loss, to include audiological testing results and speech recognition scores.  

The examiner must also address the functional effects on his occupation and daily activities.   

Rationale must be proffered for any opinion rendered.

4.  After completing the above development and any other development deemed necessary, readjudicate the hearing loss increased rating issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



